 

STOCK REDEMPTION AND ISSUANCE AGREEMENT

 Dated as of July 21, 2016

 

This Stock Redemption Agreement (this “Agreement”), dated as of the date first
set forth above (the “Effective Date”), is entered into by and between South
Centre, Inc. (“South Centre”) and Carolco Pictures, Inc., a Florida corporation
(the “Company”).

 

RECITALS

 

WHEREAS, South Centre is the owner of 5,000,000 Series A Shares of the issued
and outstanding Series A Shares of Series A Preferred Stock, $0.0001 par value,
of Carolco (the “Series A Preferred Stock”); and

 

WHEREAS, pursuant to the terms and conditions of this Agreement, South Centre
desires to sell, and Company desires to purchase, all of the South Centre’s
rights, title, and interest in and to 2,500,000 Series A Shares of the Series A
Preferred Stock of the Company (the “Series A Shares”) as further described
herein;

 

WHEREAS, pursuant to the terms and conditions of this Agreement, the Company
shall issue to South Centre 12,750,000 Series A Shares of Series C Preferred
Stock of the Company (the “Series C Series Shares”) as further described herein;

 

NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, the parties agree as follows:

 

1. Agreement to Purchase and Sell. Subject to the terms and conditions of this
Agreement, simultaneous with the execution and delivery of this Agreement, South
Centre shall sell, assign, transfer, convey, and deliver to Company, and Company
shall accept and purchase, the Series A Shares and any and all rights in the
Series A Shares to which South Centre is entitled, and by doing so South Centre
shall be deemed to have assigned all of South Centre’s rights, titles and
interest in and to the Series A Shares to Company. The Series A Shares shall be
returned to the treasury of the Company and shall constitute authorized by
unissued Series A Shares of Series A Preferred Stock of the Company.

 

2. Consideration. In consideration for the redemption and sale of Series A
Shares, Company shall deliver to South Centre an amount equal to $0.0001 per
Share, for an aggregate purchase price of $250.00 (the “Purchase Price”).

 

3. Closing; Deliveries.

 

  3.1. Closing. The purchase and sale of the Series A Shares (the “Closing”)
shall be held on the date hereof.         3.2. Assignment; Deliveries. Effective
as of the Closing, South Centre hereby transfers, assigns, conveys and grants to
the Company the Series A Shares, free and clear of all encumbrances, and the
Company hereby accepts the transfer, assignment, conveyance and grant of the
Equity Interests, pursuant to the terms of the Agreement. At the Closing the
Company shall deliver to South Centre the Purchase Price by wire transfer of
immediately available funds to an account designated by South Centre.

 

- 1 -

 

 

4. Issuance. Effective as of the Closing Date, the Company hereby issues to
South Centre the Series C Shares, at $0.0001 per share of Series C Preferred
Stock, for a total consideration of $1,275, to be delivered to the Company by
South Centre by wire transfer of immediately available funds to an account
designated by the Company.

 

5. Representations and Warranties of South Centre. As an inducement to Company
to enter into this Agreement and to consummate the transactions contemplated
herein, South Centre represents and warrants to Company as follows:

 

  5.1. Authority. South Centre has the right, power, authority and capacity to
execute and deliver this Agreement, to consummate the transactions contemplated
hereby and to perform South Centre’s obligations under this Agreement. This
Agreement constitutes the legal, valid and binding obligations of South Centre,
enforceable against South Centre in accordance with the terms hereof.        
5.2. Ownership. South Centre is the sole record and beneficial owner of the
Series A Shares, has good and marketable title to the Series A Shares, free and
clear of all Encumbrances (hereafter defined), other than applicable
restrictions under applicable securities laws, and has full legal right and
power to sell, transfer and deliver the Series A Shares to Company in accordance
with this Agreement. “Encumbrances” means any liens, pledges, hypothecations,
charges, adverse claims, options, preferential arrangements or restrictions of
any kind, including, without limitation, any restriction of the use, voting,
transfer, receipt of income or other exercise of any attributes of ownership.
Upon the execution and delivery of this Agreement, Company will receive good and
marketable title to the Series A Shares, free and clear of all Encumbrances,
other than restrictions imposed pursuant to any applicable securities laws and
regulations. There are no stockholders’ agreements, voting trust, proxies,
options, rights of first refusal or any other agreements or understandings with
respect to the Series A Shares.         5.3. Valid Issuance. The Series A Shares
are duly authorized, validly issued, fully paid and non-assessable, and were not
issued in violation of any preemptive or similar rights.         5.4. No
Conflict. None of the execution, delivery, or performance of this Agreement, and
the consummation of the transactions contemplated hereby, conflicts or will
conflict with, or (with or without notice or lapse of time, or both) result in a
termination, breach or violation of (i) any instrument, contract or agreement to
which the South Centre is a party or by which he is bound, or to which the
Series A Shares are subject; or (ii) any federal, state, local or foreign law,
ordinance, judgment, decree, order, statute, or regulation, or that of any other
governmental body or authority, applicable to the South Centre or the Series A
Shares.         5.5. No Consent. No consent, approval, authorization or order
of, or any filing or declaration with any governmental authority or any other
person is required for the consummation by the South Centre of any of the
transactions on South Centre’s part contemplated under this Agreement.

 

- 2 -

 

 

  5.6. No Other Interest. Except for the 2,500,000 Shares of Series A Preferred
Stock which shall be retained by South Centre following the Closing, neither
South Centre nor any of South Centre’s respective affiliates has any interest,
direct or indirect, in any Series A Shares of capital stock or other equity in
the Company or has any other direct or indirect interest in any tangible or
intangible property which the Company uses or has used in the business conducted
by the Company, or has any direct or indirect outstanding indebtedness to or
from the Company, or related, directly or indirectly, to South Centre’s assets,
other than the Series A Shares.         5.7. No General Solicitation or
Advertising. Neither any South Centre nor any of South Centre’s affiliates nor
any person acting on South Centre’s behalf (i) has conducted or will conduct any
general solicitation (as that term is used in Rule 502(c) of Regulation D) or
general advertising with respect to any of the Series A Shares, or (ii) made any
offers or sales of any security or solicited any offers to buy any security
under any circumstances that would require registration of the Series A Shares
under the Securities Act of 1933, as amended (the “Securities Act”).        
5.8. Full Disclosure. No representation or warranty of the South Centre to the
Company in this Agreement omits to state a material fact necessary to make the
statements herein, in light of the circumstances in which they were made, not
misleading. There is no fact known to the South Centre that has specific
application to the Series A Shares or the Company that materially adversely
affects or, as far as can be reasonably foreseen, materially threatens the
Series A Shares or the Company that has not been set forth in this Agreement.  
      5.9. Accredited Investor and Other Matters.

 

  5.9.1. South Centre is an “accredited investor” as that term is defined in
Rule 501 of Regulation D promulgated under the Securities Act.         5.9.2.
South Centre has been furnished with all documents and materials relating to the
business, finances and operations of the Company and information that South
Centre requested and deemed material to making an informed investment decision
regarding its purchase of the Series C Shares. South Centre has been afforded
the opportunity to review such documents and materials and the information
contained therein. South Centre has been afforded the opportunity to ask
questions of the Company and its management. South Centre understands that such
discussions, as well as any written information provided by the Company, were
intended to describe the aspects of the Company’s business and prospects which
the Company believes to be material, but were not necessarily a thorough or
exhaustive description, and the Company makes no representation or warranty with
respect to the completeness of such information and makes no representation or
warranty of any kind with respect to any information provided by any entity
other than the Company. Some of such information may include projections as to
the future performance of the Company, which projections may not be realized,
may be based on assumptions which may not be correct and may be subject to
numerous factors beyond the Company’s control. Additionally, South Centre
understands and represents that it is purchasing the Series C Shares
notwithstanding the fact that the Company may disclose in the future certain
material information that the South Centre has not received, including the
financial results of the Company for their current fiscal quarters. Neither such
inquiries nor any other due diligence investigations conducted by such South
Centre shall modify, amend or affect such South Centre’s right to rely on the
Company’s representations and warranties, if any, contained herein. South Centre
has sought such accounting, legal and tax advice as it has considered necessary
to make an informed investment decision with respect to its investment in the
Series C Shares. South Centre has full power and authority to make the
representations referred to herein, to purchase the Series C Shares and to
execute and deliver this Agreement.

 

- 3 -

 

 

  5.9.3. South Centre has read and understood, and is familiar with, this
Agreement, the Series C Shares and the business and financial affairs of the
Company.         5.9.4. South Centre, either personally, or together with its
advisors, has such knowledge and experience in financial and business matters as
to be capable of evaluating the merits and risks of an investment in the Series
C Shares, is able to bear the risks of an investment in the Series C Shares and
understands the risks of, and other considerations relating to, a purchase of a
Share. South Centre and its advisors have had a reasonable opportunity to ask
questions of and receive answers from the Company concerning the Series C
Shares. South Centre’s financial condition is such that South Centre is able to
bear the risk of holding the Series C Shares that South Centre may acquire
pursuant to this Agreement, for an indefinite period of time, and the risk of
loss of South Centre’s entire investment in the Company.         5.9.5. South
Centre has investigated the acquisition of the Series C Shares to the extent
South Centre deemed necessary or desirable and the Company has provided South
Centre with any reasonable assistance South Centre has requested in connection
therewith.         5.9.6. The Series C Shares are being acquired for South
Centre’s own account for investment, with no intention by South Centre to
distribute or sell any portion thereof within the meaning of the Securities Act,
and will not be transferred by South Centre in violation of the Securities Act
or the then applicable rules or regulations thereunder.         5.9.7. No
representations or warranties have been made to South Centre by the Company, or
any representative of the Company, or any securities broker/dealer, other than
as set forth in this Agreement.         5.9.8. South Centre is aware that South
Centre’s rights to transfer the Series C Shares is restricted by the Securities
Act and applicable state securities laws, and South Centre will not offer for
sale, sell or otherwise transfer the Series C Shares without registration under
the Securities Act and qualification under the securities laws of all applicable
states, unless such sale would be exempt therefrom.         5.9.9. South Centre
understands and agrees that the Series C Shares he acquires have not been
registered under the Securities Act or any state securities act in reliance on
exemptions therefrom and that the Company has no obligation to register any of
the Series C Shares offered by the Company.         5.9.10. South Centre has had
an opportunity to ask questions of, and receive answers from, representatives of
the Company concerning the terms and conditions of this investment and all such
questions have been answered to the full satisfaction of the undersigned. South
Centre understands that no person other than the Company has been authorized to
make any representation and if made, such representation may not be relied on
unless it is made in writing and signed by the Company. The Company has not,
however, rendered any investment advice to the undersigned with respect to the
suitability.         5.9.11. South Centre understands that the certificates or
other instruments representing the securities included in the Series C Shares,
as well as the common stock issuable with respect thereto, shall bear a
restrictive legend in substantially the following form (and a stop transfer
order may be placed against transfer of such certificates):

 

- 4 -

 

 

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY
NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT
TO ANY EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR PURSUANT TO AN EXEMPTION FROM REGISTRATION THEREUNDER AND UNDER
APPLICABLE STATE LAW, THE AVAILABILITY OF WHICH MUST BE ESTABLISHED TO THE
SATISFACTION OF THE CORPORATION.

 

  5.9.12. South Centre also acknowledges and agrees that an investment in the
Series C Shares is highly speculative and involves a high degree of risk of loss
of the entire investment in the Company, and there is no assurance that a public
market for the will be available and that, as a result, South Centre may not be
able to liquidate South Centre’s investment in the Series C Shares should a need
arise to do so.         5.9.13. South Centre is not dependent for liquidity on
any of the amounts South Centre is investing in the Series C Shares.        
5.9.14. South Centre has full power and authority to make the representations
referred to herein, to purchase the Series C Shares and to execute and deliver
this Agreement.         5.9.15. South Centre understands that the foregoing
representations and warranties are to be relied upon by the Company as a basis
for the exemptions from registration and qualification of the sale of the Series
C Shares under the federal and state securities laws and for other purposes.

 

6. Representations and Warranties of Company. As an inducement to South Centre
to enter into this Agreement and to consummate the transactions contemplated
herein, Company represents and warrants to South Centre as follows:

 

  6.1. Authority. Company has the right, power, authority and capacity to
execute and deliver this Agreement, to consummate the transactions contemplated
hereby and to perform its obligations under this Agreement. This Agreement
constitutes the legal, valid and binding obligations of Company, enforceable
against Company in accordance with the terms hereof.         6.2. No Consent. No
consent, approval, authorization or order of, or any filing or declaration with
any governmental authority or any other person is required for the consummation
by the Company of any of the transactions on its part contemplated under this
Agreement.         6.3. No Conflict. None of the execution, delivery, or
performance of this Agreement, and the consummation of the transactions
contemplated hereby, conflicts or will conflict with, or (with or without notice
or lapse of time, or both) result in a termination, breach or violation of (i)
any instrument, contract or agreement to which Company is a party or by which it
is bound; or (ii) any federal, state, local or foreign law, ordinance, judgment,
decree, order, statute, or regulation, or that of any other governmental body or
authority, applicable to Company.

 

- 5 -

 

 

 

7. Indemnification; Survival.

 

  7.1. Indemnification. Each party hereto shall jointly and severally indemnify
and hold harmless the other party and such other party’s agents, beneficiaries,
affiliates, representatives and their respective successors and assigns
(collectively, the “Indemnified Persons”) from and against any and all damages,
losses, liabilities, taxes and costs and expenses (including, without
limitation, attorneys’ fees and costs) (collectively, “Losses”) resulting
directly or indirectly from (a) any inaccuracy, misrepresentation, breach of
warranty or nonfulfillment of any of the representations and warranties of such
party in this Agreement, or any actions, omissions or statements of fact
inconsistent with in any material respect any such representation or warranty,
(b) any failure by such party to perform or comply with any agreement, covenant
or obligation in this Agreement.         7.2. Survival. All representations,
warranties, covenants and agreements of the parties contained herein or in any
other certificate or document delivered pursuant hereto shall survive the date
hereof until the expiration of the applicable statute of limitations.

 

8. Miscellaneous.

 

  8.1. Further Assurances. From time to time, whether at or following the
Closing, each party shall make reasonable commercial efforts to take, or cause
to be taken, all actions, and to do, or cause to be done, all things reasonably
necessary, proper or advisable, including as required by applicable laws, to
consummate and make effective as promptly as practicable the transactions
contemplated by this Agreement.         8.2. Notices. All notices or other
communications required or permitted hereunder shall be in writing shall be
deemed duly given (a) if by personal delivery, when so delivered, (b) if mailed,
three (3) business days after having been sent by registered or certified mail,
return receipt requested, postage prepaid and addressed to the intended
recipient as set forth below, or (c) if sent through an overnight delivery
service in circumstances to which such service guarantees next day delivery, the
day following being so sent to the addresses of the parties as indicated on the
signature page hereto. Any party may change the address to which notices and
other communications hereunder are to be delivered by giving the other parties
notice in the manner herein set forth.

 

- 6 -

 

 

 

If to the Company:

 

David Cohen

Chief Executive Officer

Carolco Pictures, Inc.

1200 N. Federal Highway, Suite 200

Boca Raton, FL 33432



Email: dc@carolcopictures.com

 

If to South Centre:

 

David Cohen

Chief Executive Officer

South Centre, Inc.

1200 N. Federal Highway, Suite 200

Boca Raton, FL 33432



Email: dc@carolcopictures.com

 

  8.3. Choice of Law; Jurisdiction. This Agreement shall be governed, construed
and enforced in accordance with the laws of the State of Florida, without giving
effect to principles of conflicts of law. Each of the parties agree to submit to
the jurisdiction of the federal or state courts located in Palm Beach County,
Florida in any actions or proceedings arising out of or relating to this
Agreement. Each of the parties, by execution and delivery of this Agreement,
expressly and irrevocably (i) consents and submits to the personal jurisdiction
of any of such courts in any such action or proceeding; (ii) consents to the
service of any complaint, summons, notice or other process relating to any such
action or proceeding by delivery thereof to such party as set forth in Section
7.2 and (iii) waives any claim or defense in any such action or proceeding based
on any alleged lack of personal jurisdiction, improper venue or forum non
conveniens or any similar basis. EACH OF THE UNDERSIGNED HEREBY WAIVES FOR
ITSELF AND ITS PERMITTED SUCCESSORS AND ASSIGNS THE RIGHT TO TRIAL BY JURY IN
ANY ACTION OR PROCEEDING INSTITUTED IN CONNECTION WITH THIS AGREEMENT.        
8.4. Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties in respect of the transactions contemplated hereby
and supersedes all prior and contemporaneous agreements, arrangements and
understandings of the parties relating to the subject matter hereof. No
representation, promise, inducement, waiver of rights, agreement or statement of
intention has been made by any of the parties which is not expressly embodied in
this Agreement.         8.5. Assignment. Each party’s rights and obligations
under this Agreement shall not be assigned or delegated, by operation of law or
otherwise, without the other party’s prior written consent, and any such
assignment or attempted assignment shall be void, of no force or effect, and
shall constitute a material default by such party.         8.6. Amendments. This
Agreement may be amended, modified, superseded or cancelled, and any of the
terms, covenants, representations, warranties or conditions hereof may be
waived, only by a written instrument executed by the parties hereto.

 

- 7 -

 

 

  8.7. Waivers. The failure of any party at any time or times to require
performance of any provision hereof shall in no manner affect the right at a
later time to enforce the same. No waiver by any party of any condition, or the
breach of any term, covenant, representation or warranty contained in this
Agreement, whether by conduct or otherwise, in any one or more instances shall
be deemed to be or construed as a further or continuing waiver of any such
condition or breach or a waiver of any other term, covenant, representation or
warranty of this Agreement.         8.8. Counterparts. This Agreement may be
executed simultaneously in two or more counterparts and by facsimile, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.         8.9. Severability. If any term, provisions,
covenant or restriction of this Agreement is held by a court of competent
jurisdiction or other authority to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination, the parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.         8.10. Interpretation. The parties agree that this
Agreement shall be deemed to have been jointly and equally drafted by them, and
that the provisions of this Agreement therefore shall not be construed against a
party or parties on the ground that such party or parties drafted or was more
responsible for the drafting of any such provision(s). The parties further agree
that they have each carefully read the terms and conditions of this Agreement,
that they know and understand the contents and effect of this Agreement and that
the legal effect of this Agreement has been fully explained to its satisfaction
by counsel of its own choosing.

 

[Remainder of page intentionally left blank – Signature pages follow]

 

- 8 -

 

 

IN WITNESS WHEREOF, the parties have duly executed this Stock Redemption
Agreement as of the date first above written.

 

  Carolco Pictures, Inc.         By: /s/ David Cohen     David Cohen     CEO    
    South Centre, Inc.         By:  /s/ David Cohen     David Cohen     CEO

 

[Signature page to Redemption Agreement]

 

- 9 -

 

 